                                              (.--.'\

                                               '-
AO 442 (Rev. 11/11) Arrest Warrant
                                                                                                                     f~ l
                                          UNITED STATES DISTRICT COURT                                                       JUN 15 2021
                                                                       for the                                     Clerk, U. S. District Court
                                                                                                                Eastern District of Tennessee
                                                        Eastern District of Tennessee
                                                                                                                        At Knoxville

                  United States of America
                                                                         )
                                 V.
                  Della Marie Gibson L¥,Jm
                                             ./
                                                                         )       Case No.       3:21-MJ-   1,.\Dq
                                          L 0- \--hu""                   )
                                                    \\<1 G-- .rt-I       )
                                                        e,,1-            )
                                                                         )                                            RECEIVED       BYJ:\.\tJ_
                            Defendant
                                                                                                           DATE :JeJ!.l.\.UlZJ TIME=                t1.0C
                                                          ARREST WARRANT                                              U.S. MAl~S HAL E/TN
                                                                                                                         f<NOXVILLE, TN
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        Della Marie Gibson Lathum
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment             0 Superseding Indictment               0 Information      0 Superseding Information                 ~ Complaint
0 Probation Violation Petition               0 Supervised Release Violation Petition             0 \ ': Jlation Notice       O Order of the Court

This offense is briefly described as follows:
  On or about April 3, 2021 and April 9, 2021, in the Eastern District of Tennessee, defendant knowingly caused to be
  delivered by mail, nonmailable material as definied by 18 U.S.C. § 1716 (a).




City and state:       Knoxville, Tennessee                                       H. Bruce Guyton, United_States Magistrate Judge
                                                                                    -       -      Pri;1ted name and title


                                                                      Return

          This warrant was received on (date)
at (city and state)


Date     &?   /I 1/p(}Z /

              Case 3:21-mj-02109-HBG Document 8 Filed 06/15/21 Page 1 of 1 PageID #: 14
